Case 2:20-cv-03706-JS-ST Document 11-7 Filed 01/15/21 Page 1 of 2 PageID #: 107




                         EXHIBIT ,E'
          Case 2:20-cv-03706-JS-ST Document 11-7 Filed 01/15/21 Page 2 of 2 PageID #: 108
                                                               l




O.                                      nngfttfrhr[nlrp                                        o

                                                    Ct]NTTICT

For general questions, :;hipping,         international Gohc€rhs or where's my ordr:r? Inctude your
order number and please email us: support@angelbrinks.com

Cu   stonn I nq u i ri es: c usto mo rders@a ngel bri n ks.co,rn

Return I nquiries: returns@a ngelbrinks.com

Wholesale inquiries, email: wholesale@angelbrinks.com

Model submissions, email: iwantToModerAB@angelbrinks.com

Job I nq uiries:   hu   ma n res;ou rces@a nge! brin ks.conr

For PR inquiries, please contact: angelbrinkspr@gmail.com

Angel Elrinks Fashion Headquarters is located at:16719 Roscoe Blvd, North Hills CA 913+,

Please allow up to 24-48l:usiness hours to reply to y,our email. lf you would like to call us, we are
here to help! We can be reached by callin g ,323) 455-2336 during these business hours:

Monday - Friday: 9am - 6pm Pacific Standard Time

Saturday: CLOSED

Sunday: CLOSED

By fillinrg out this contact form,      your message will go directly to customer representatives in
the genreral email inbox:


     Namt;




  Email




  Phon,a Number
